 



Exhibit 10.16
Form of Stock Option Agreement
SHARE OPTION AGREEMENT
To:
      On                      you were granted this option (the “Option”)
pursuant to the IPC Holdings, Ltd. (the “Company”) Stock Option Plan (the
“Plan”) to purchase                       shares of Voting Common Stock, par
value $0.01 per share, of the Company at an exercise price of
                       per share, subject to the terms and conditions of the
Plan as supplemented by this Option. A copy of the Plan is available at the
Company’s principal executive offices which at the date hereof are located at
American International Building, 29 Richmond Road, Pembroke HM08, Bermuda
(“Principal Executive Offices”).
      1. Vesting; Term. For purposes of Section 6.3 of the Plan, this Option
shall vest and become exercisable in four equal annual installments on each of
the next four anniversaries of the date of this grant. For purposes of
Section 6.5 of the Plan, this Option shall expire at the close of business on .
      2. Non-Transferability of Option. This Option is non-transferable as
provided in Section 6.6 of the Plan.
      3. Mechanics of Exercise. This Option may be exercised only by written
notice to the Secretary of the Company at its Principal Executive Offices, or to
such other person or at such other address as the Company may provide to you for
this purpose. The notice shall state the election to exercise this Option and
the number of shares in respect of which it is being exercised at such time and
shall be signed by you. In the event this Option becomes exercisable by another
person or persons upon your death pursuant to the Plan, the notice of exercise
shall be accompanied by appropriate proof of the right to exercise this Option.
      4. Agreement to Furnish Information. At or prior to the time of exercise
of all or a portion of this Option, you agree to furnish such information as the
Committee (as defined in the Plan) may in its discretion deem necessary or
advisable to assure compliance by the Company with the provisions of any
applicable legal requirements.
      5. Governing Law. This Agreement shall be construed and its provisions
enforced and administered in accordance with laws of Bermuda.

     
IPC Holdings, Ltd.
  Accepted and agreed:  
By: 
 
 
 
Name:
   
Title:
   